Callan Associates Inc. 600 Montgomery Street, Suite 800 San Francisco, CA 94111 www.callan.com Ann C. De Luce Executive Vice President, COO & CCO Code of Ethical Responsibility Revised May 8, 1. Introduction Callan Associates’ ethical responsibility is to provide objective information to our prospects and clients. Our success depends not only on the quality of information we provide, but on the degree of professionalism, honesty and integrity with which we conduct ourselves in the collection, processing and dissemination of information. We are also subject to various laws and regulations that govern investment advisers’ conduct. This Code of Ethical Responsibility (“Code”) describes the standards of conduct that are expected of all employees generally, sets forth certain policies relating to potential conflicts of interest, and addresses confidential information, personal securities trading, and certain other areas where employee conduct has the potential to affect adversely the interests of our clients. Callan’s Code incorporates the CFA Institute’s rigorous Code of Ethics and Standards of Professional Conduct. For purposes of this Code, “employee” means any officer or director of Callan (or other person occupying a similar status or performing similar functions) or any employee of Callan. Callan’s Chief Compliance Officer (“CCO”) or his or her designee is responsible for the implementation of this Code.
